Citation Nr: 0603286	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  05-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966, with one year, four months, prior, unverified 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his VA Form 9, Substantive Appeal, the veteran requested a 
hearing before a Veterans Law Judge at the Board's central 
office in Washington, D.C.  A hearing was scheduled for 
February 2006.  Prior to the hearing, however, the veteran 
indicated that he was unable to travel to Washington, D.C. to 
attend the hearing.  Instead, he requested that a 
videoconference hearing be scheduled.  Accordingly, the 
hearing must be scheduled.  See 38 C.F.R. § 20.700 (2005).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

The veteran should be scheduled for a 
videoconference hearing following the 
usual procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2005).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

